                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                 UNITED STATES DISTRICT COURT

                                  10                                NORTHERN DISTRICT OF CALIFORNIA

                                  11

                                  12    MAURICE GODOY,                                      Case No. 18-cv-06650-HSG (PR)
Northern District of California
 United States District Court




                                                       Plaintiff,
                                  13
                                                                                            ORDER DENYING MOTION FOR
                                                v.                                          RECONSIDERATION;
                                  14
                                                                                            EXTENDING TIME TO FILE
                                  15    EDMUND GERRY BROWN, et al.,                         AMENDED COMPLAINT
                                                       Defendants.                          Re: Dkt. No. 13
                                  16

                                  17

                                  18          On November 1, 2018, plaintiff, an inmate at the California Substance Abuse Treatment

                                  19   Facility proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983

                                  20   complaining of events that took place at the Correctional Training Facility, the California

                                  21   Institute for Men, and Mule Creek State Prison—all places where plaintiff was previously

                                  22   incarcerated. On January 29, 2019, the Court reviewed the complaint and dismissed it with leave

                                  23   to amend, noting various deficiencies such as the joinder of unrelated claims, plaintiff’s failure to

                                  24   state his allegations clearly, and improper joinder of multiple plaintiffs. On February 26, 2019,

                                  25   pursuant to plaintiff’s request, the Court extended the deadline for plaintiff to file his amended

                                  26   complaint to April 29, 2019. Now before the Court is plaintiff’s motion for reconsideration of the

                                  27   Court’s January 29, 2019 order of dismissal with leave to amend. Plaintiff also requests class

                                  28   certification and appointment of counsel.
                                   1          Motions for reconsideration are governed by Civil Local Rule 7-9, which states:

                                   2                  (a) Leave of Court Requirement. Before the entry of a judgment
                                   3                  adjudicating all of the claims and the rights and liabilities of all the
                                                      parties in a case, any party may make a motion before a Judge
                                   4                  requesting that the Judge grant the party leave to file a motion for
                                                      reconsideration of any interlocutory order on any ground set forth in
                                   5                  Civil L.R. 7-9 (b). No party may notice a motion for reconsideration
                                                      without first obtaining leave of Court to file the motion.
                                   6

                                   7                  (b) Form and Content of Motion for Leave. A motion for leave to
                                                      file a motion for reconsideration must be made in accordance with
                                   8                  the requirements of Civil L.R. 7-9. The moving party must
                                                      specifically show reasonable diligence in bringing the motion, and
                                   9                  one of the following:
                                  10                           (1) That at the time of the motion for leave, a material
                                                               difference in fact or law exists from that which was
                                  11                           presented to the Court before entry of the interlocutory order
                                                               for which reconsideration is sought. The party also must
                                  12
                                                               show that in the exercise of reasonable diligence the party
Northern District of California
 United States District Court




                                  13                           applying for reconsideration did not know such fact or law at
                                                               the time of the interlocutory order; or
                                  14                           (2) The emergence of new material facts or a change of law
                                  15                           occurring after the time of such order; or
                                                               (3) A manifest failure by the Court to consider material facts
                                  16                           or dispositive legal arguments which were presented to the
                                  17                           Court before such interlocutory order.
                                                      (c) Prohibition Against Repetition of Argument. No motion for
                                  18                  leave to file a motion for reconsideration may repeat any oral or
                                  19                  written argument made by the applying party in support of or in
                                                      opposition to the interlocutory order which the party now seeks to
                                  20                  have reconsidered. Any party who violates this restriction shall be
                                                      subject to appropriate sanctions.
                                  21
                                       Civ. L.R. 7-9(a)-(c).
                                  22
                                              Petitioner failed first to seek leave of court before filing his motion for reconsideration, as
                                  23
                                       required by the local rules. On that basis alone, the motion will be denied. Tri-Valley CARES v.
                                  24
                                       U.S. Dept. of Energy, 671 F.3d 1113, 1131 (9th Cir. 2012) (“Denial of a motion as the result of a
                                  25
                                       failure to comply with local rules is well within a district court's discretion.”). Petitioner’s pro se
                                  26
                                       status does not excuse his non-compliance with the Court’s procedural rules. See Ghazali v.
                                  27
                                       Moran, 46 F.3d 52, 54 (9th Cir. 1995).
                                  28
                                                                                          2
                                   1          Even construing his motion as an application for leave to file a motion for reconsideration,

                                   2   however, it still must be denied. Petitioner’s motion fails to make the showing required under

                                   3   Civil Local Rule 7-9. Petitioner has not shown a material difference in law or fact or a manifest

                                   4   failure by the Court to consider material facts or dispositive legal arguments. Nor does the Court

                                   5   otherwise find good cause for reconsideration.

                                   6          Accordingly, the motion for reconsideration is DENIED. The requests for class

                                   7   certification and appointment of counsel are also DENIED for the reasons already given in the

                                   8   Court’s January 29, 2019 order.

                                   9          The April 29, 2019 amended complaint filing deadline remains in effect.

                                  10          This order terminates Dkt. No. 13.

                                  11          IT IS SO ORDERED.

                                  12   Dated: March 20, 2019
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  15                                                               United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MAURICE GODOY,
                                   7                                                        Case No. 18-cv-06650-HSG
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        EDMUND GERRY BROWN, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on March 20, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Maurice Godoy ID: V83154
                                       900 Quebec Ave.
                                  20   Cocoran, CA 93212
                                  21

                                  22
                                       Dated: March 20, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26

                                  27                                                      By:________________________
                                                                                          Nikki D. Riley, Deputy Clerk to the
                                  28
                                                                                          Honorable HAYWOOD S. GILLIAM, JR.
                                                                                          4
